UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6087



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GABRIEL MIGUEL TORRENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-95-65, CA-02-95-4-H)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gabriel Miguel Torrens, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gabriel Miguel Torrens, a federal prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2241 (2000), which the district court construed

as a motion under 28 U.S.C. § 2255 (2000).        An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1) (2000).     When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the movant can demonstrate both

“(1) ‘that jurists of reason would find it debatable whether the

[motion] states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).     We have independently reviewed the record and conclude

that Torrens has not made the requisite showing.        See Miller-El v.

Cockrell,      U.S.     , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003)

(No. 01-7662). Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and   legal   contentions   are   adequately   presented   in   the




                                     2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3